Citation Nr: 0210807	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  93-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Propriety of the initial evaluation of 20 percent 
assigned for the service-connected residuals of a gunshot 
wound of the left knee.



WITNESSES AT HEARING ON APPEAL

The veteran and two friends



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to January 
1960.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1992 rating decision by the RO 
that denied the veteran's claim of entitlement to service 
connection for heart disease and established service 
connection for the residuals of a gunshot wound of the left 
knee.  Hearings were held before Members of the Board at the 
RO (Travel Board hearings) in July 1993 and October 1997.  In 
July 1995, November 1996, and February 1998, this matter was 
remanded to the RO for further development.

In May 2000, the Board denied the veteran's appeal.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In a March 2001 Order, the 
Court vacated the Board's decision and remanded for 
additional proceedings.  The veteran appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  In an August 2001 Order, the Federal Circuit 
dismissed the appeal.  

In November 2001, the Veterans Court issued its mandate and 
returned the case to the Board.  

Finally, the Board notes that in his February 2001 informal 
brief to the Veterans Court the veteran raised the claim that 
he is entitled to an earlier effective date for the award of 
service connection for his service-connected left knee 
disability.  This issue has not been developed for appellate 
review and is referred therefore to the attention of the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran's heart disease, which was first clinically 
manifested many years after service, is not shown to be 
causally related to any incident in service, including the 
demonstrated chest pain he experienced.

2.  The veteran's service-connected residuals of a gunshot 
wound of the left knee include:  pain, increased with weather 
changes; tenderness on patella compression; a slight 
limitation of motion due to pain; and crepitus on motion.

3.  There is no evidence of muscle injury or other residuals 
attributable to the gunshot wound.


CONCLUSIONS OF LAW

1.  The veteran's heart disability is not due to disease or 
injury which was incurred in or aggravated by active service; 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2001).

2.  The criteria for an evaluation higher than 20 percent for 
the veteran's service-connected residuals of a gunshot wound 
of the left knee have not been met.  38 U.S.C.A. §§  1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5255 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the Veterans Court's Order, there was a 
significant change in the law while the case was pending at 
the Veterans Court with the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Veterans Court held in its Order that the Veterans Claims 
Assistance Act of 2000 is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Id.; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  But see Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(section 3(a) of the VCAA does not apply retroactively to 
require that proceedings that were complete before VA and 
were on appeal to the Veterans Claims Court or the Federal 
Circuit be remanded for readjudication under the new 
statute).  In this case, although the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act Of 2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The veteran was notified in the 
July 1992 rating in the Statement of the Case, Supplemental 
Statements of the Case, the three Board remands and the Board 
decision, as well as letters from the RO seeking evidence, of 
the evidence that was necessary for service connection to be 
granted and a higher rating to be awarded.  Moreover, the 
veteran was notified of what was needed at two personal 
hearings before the Board.  The Board concludes the 
discussions in the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, the three remands, the 
Board's decision, the letters from the RO, and the 
explanation at his personal hearings before the Board, 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the statement and supplemental 
statements of the case and the Board's decision provided the 
veteran with adequate notice of what the law requires to 
award service connection for heart disability and an 
increased rating for his gunshot wound to the knee.  The 
veteran further was provided adequate notice that VA would 
help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided a VA 
examination to help determine the current nature, etiology 
and extent of his disorders.  

The statement and supplemental statements of the case and 
Board decision also provided notice to the veteran of what 
the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was insufficient 
to award service connection for heart disability and an 
increased rating for his knee disability.  In addition, the 
Board in a February 2002 letter advised the appellant he 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  Because no 
additional evidence has been identified by the appellant as 
being available but absent from the record, the Board finds 
that any failure on the part of VA to further notify the 
appellant what evidence would be secured by VA and what 
evidence would be secured by the appellant is harmless.  Cf. 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Heart disease

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  If 
cardiovascular disease, including hypertension, becomes 
manifest to a compensable degree within one year of active 
service it shall be considered to have been incurred in that 
period of active duty. 38 U.S.C.A. §§ 1101, 1112, 1113,1137; 
38 C.F.R. § 3.309.  Further, it is pointed out under 
38 C.F.R. § 3.309 that hypertension is an early symptom long 
preceding the development of those cardiovascular diseases in 
their more obvious forms.  Therefore, disabling hypertension 
within the one year period will be given the same benefit of 
service connection as any of the chronic diseases listed.  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

A review of the veteran's service medical records does not 
reveal that he was treated for or diagnosed as having heart 
disease while in service.  A January 1960 separation 
examination report indicates that the veteran's heart and 
chest X-ray study were normal at that time.  The service 
medical records do reflect that the veteran presented in 
October 1957 at Carswell Air Force Base (AFB) in Texas with 
complaints of chest pain after being hit in the chest several 
weeks prior; the veteran indicated at that time that he had 
coughed up blood.  These records also reflect that he 
presented in February 1959 at Westover AFB in Massachusetts 
with complaints of chest pain and was diagnosed as having 
pleurisy.  

In a report of medical history completed in conjunction with 
his January 1960 separation examination, the veteran 
indicated that he had experienced pain in his chest and 
shortness of breath for the previous two years, occurring 
twice monthly, and reference was made to treatment in 1959 at 
Westover AFB-which is where he was treated for pleurisy in 
February 1959.  Further, the veteran indicated that he had 
coughed up blood after playing football in 1957 while 
stationed at Carswell AFB.  This history was also noted in 
the separation examination report.  Blood pressure readings 
noted in the service medical records were as follows:  130/70 
at induction; 120/76 in November 1958; and 114/64 at 
separation.

Post-service medical evidence of record reflects that in 
early December 1989 the veteran was admitted to Falmouth 
Hospital because of a myocardial infarction and cardiac 
shock.  The discharge summary notes that the veteran had a 
significant history for "question of hypertension," and 
that after stabilizing him and testing him further, it was 
determined that he had severe coronary artery disease with 
anterior and inferior myocardial infarction suggesting either 
two-vessel acute infusion or prior total occlusion.  The 
veteran was discharged to St. Elizabeth's Hospital diagnosed 
as having had a massive myocardial infarction, ventricular 
fibrillation arrest, and cardiogenic shock.  

Records from St. Elizabeth's reflect that the veteran was 
taken for emergency cardiac catheterization shortly after 
arrival and ultimately underwent an emergency coronary artery 
bypass grafting times two.  He was discharged about ten days 
later diagnosed as having coronary artery disease, status 
post acute myocardial infarction and subsequent cardiac 
arrest.  Records from Falmouth reflect that the veteran was 
seen there in February, March, and June 1990 for follow-up 
treatment and evaluation. 

In a November 1990 letter, Bruce F. Levy, M.D., a 
cardiologist, indicates that he saw the veteran in December 
1989, apparently at Falmouth Hospital, when he presented with 
the massive myocardial infarction and prolonged cardiac 
arrest.  He noted the follow-up evaluation and that the 
veteran carried a diagnosis of coronary artery disease with a 
massive heart attack, prolonged cardiac arrest and successful 
emergent bypass surgery that preserved cardiac function.  Dr. 
Levy noted that the veteran's overall prognosis was 
uncertain, that he was totally disabled for the six months 
following December 1989, and partially disabled since then.  

None of these records-the records from Falmouth, St. 
Elizabeth's, or the letter from Dr. Levy-mention the 
veteran's military service, or place the onset of heart 
disease at a time proximate thereto.

During a July 1993 hearing before a Member of the Board at 
the RO, the veteran testified that he was hospitalized for 
about a week in 1957 while stationed at Carswell after 
experiencing pain in his chest while playing football; he 
noted that he was not touched.  He stated that he passed 
blood through his nose and throat for three to four days 
thereafter.  The veteran further testified that he 
subsequently presented at the hospital at Carswell three or 
four additional times with chest pain, and that he was 
hospitalized while stationed at Altus AFB in Oklahoma with 
ongoing chest pain, and while at Westover AFB when he had an 
attack of chest pain.  He noted that he was never told that 
he had a cardiac problem while in service.  

The veteran also testified that he was treated by a Dr. Giles 
at Newton-Wellesley Hospital in or around 1962 for chest 
pain, and diagnosed as having hypertension and job-related 
stress.  He stated that the hospital informed him that any 
such records were not retained and that Dr. Giles had died.  
He noted that he had also received treatment from a Dr. 
Bialow from Kenmore Hospital in Boston, Massachusetts, in 
1964 or 1965, for severe chest pain, but that he was unable 
to obtain records of that treatment.  The veteran noted the 
December 1989 heart attack and that he was told by a 
cardiologist at that time that the damage shown required some 
"event" that the veteran could not recall.  The veteran 
indicated that the only "event" he could relate it to was 
the pain experienced in 1959.  

The veteran's friend testified that he had been aware of the 
veteran's past complaints of pain, and that a December 1989 
evaluation revealed old scar tissue which would seem to 
relate to these prior episodes the veteran described.  
Another friend of the veteran testified that she had known 
the veteran since 1987 and witnessed the difficulties 
associated with his heart disease, to include the December 
1989 attack.   

A VA cardiology examination was accomplished in November 
1995, the report of which documents the veteran's history of 
coronary artery disease, status post acute inferior 
myocardial infarction and anterior myocardial infarction with 
cardiac arrest in 1989, as well as the emergency coronary 
artery bypass grafting.  Further, the history of in-service 
chest pain, with no specific diagnoses, was noted.  The 
veteran also related a history of chest pain after service on 
three occasions, and that he was treated at Waltham Hospital 
in June 1961, at Kenmore Hospital in 1963 for chronic 
obstructive pulmonary disease (COPD), and by Dr. Giles at 
Newton-Wellesley in 1964 for COPD.  

During the examination, the veteran complained of chest pain 
while resting, shortness of breath with limited activity, and 
spells of lightheadedness.  Physical examination revealed a 
regular heart rate, with no murmur, rubs, or gallops.  The 
veteran's blood pressure was 114/82.  As a result of this 
examination, the veteran was diagnosed as having coronary 
artery disease, status post myocardial infarction with 
cardiac arrest in 1989, status post emergent coronary artery 
bypass grafting in 1989.  

In March 1997, the RO received records from Newton-Wellesley 
Hospital that indicated the veteran was treated in 1957 for 
left foot and wrist injuries, in 1960 for a cervical muscle 
strain, and in 1962 for back pain and a finger injury.  None 
of these records contain any mention of cardiovascular 
abnormalities or a history thereof.  

In April 1997, the RO received records from the Waltham 
Hospital that indicated the veteran presented there in 1975 
with right flank pain and was diagnosed as having 
questionable abnormality in the middle caliceal group on the 
left and with fractured ribs in 1978.  Examination of the 
heart in 1975 revealed a normal sinus rhythm and that it was 
not enlarged to percussion.  

A hearing before another Member of the Board at the RO was 
conducted in October 1997.  During this hearing, the veteran 
again presented testimony regarding the in-service incidents 
of chest pain, including while playing football at Carswell 
AFB and while stationed at Westover AFB.  He noted subsequent 
in-service incidents of pain, shortness of breath and 
numbness.  He also noted that he received treatment at Altus 
AFB for shortness of breath, weakness and chest pain, and was 
diagnosed as having pleurisy.  

The veteran further testified that within a year of 
separating from service, he was admitted to Kenmore Hospital 
by Dr. Bialow due to shortness of breath, chest pain, 
bilateral hand weakness and hemorrhaging.  He noted that he 
was diagnosed as having emphysema and stress.  He testified 
that he was seen by Dr. Giles eight months later due to chest 
pain, sweats, and hemorrhaging.  He pointed out that Dr. 
Giles was the first doctor to describe his cardiac problem, 
and that he conducted an electrocardiogram study (EKG).  He 
stated that Dr. Giles told him that he was misdiagnosed as 
having emphysema, and that cardiac problems were commonly 
misdiagnosed as emphysema or hiatal hernias.  Finally, the 
veteran testified that he was first diagnosed as having a 
cardiac disorder in December 1989.  

Toward the end of this hearing, the veteran remembered that 
he had had chest X-rays taken in connection with a physical 
examination at the United Food Corporation, and that those X-
rays were "positive."

Another VA examination was accomplished June 1998, the report 
of which initially indicates that the claims folder was 
available and reviewed extensively by the examiner.  The 
examiner noted that the veteran had given a history of having 
chest pain in service, and noted the alleged incidents 
(including while playing football, etc).  The examiner noted 
that the veteran's blood pressure was normal when he 
separated from service, and that a reference was made to 
treatment received at Westover AFB.  

The veteran's given history of post service treatment at 
Waltham Hospital, Kenmore Hospital, and by Dr. Giles at 
Newton-Wellesley Hospital was also noted, in addition to the 
December 1989 myocardial infarction.  The examiner noted that 
since the December 1989 attack, the veteran had undergone 
rehabilitation and had seemed to have done well.  The 
examiner noted that the only post-service hospital records 
available were those from St. Elizabeth's and Falmouth, in 
addition to the records from Waltham which indicated that the 
veteran was hospitalized for a presumed right kidney stone.  
A family history of heart disease was noted.  

Physical examination revealed that the veteran's heart was 
not enlarged, that there were no murmurs, and that his heart 
rate was regular.  The veteran was diagnosed as having 
arteriosclerotic heart disease, status post coronary artery 
bypass graft.  The examiner commented that, although it was 
clear that the veteran's heart disease was arteriosclerotic 
in nature, the nature of the "heart disease" experienced in 
service was not clear, although symptoms were not suggestive 
of arteriosclerotic coronary artery disease.  Therefore, the 
examiner was of the opinion that the veteran's current heart 
disease was not a continuation of disease experienced during 
service.  The examiner pointed out that arteriosclerotic 
heart disease was extremely uncommon for men of the veteran's 
age in service, and that bleeding from the mouth or 
hemoptysis was not typical of coronary artery disease. 

The medical evidence does not suggest that the veteran's 
heart disease is related in any way to his period of active 
service, to include his documented complaints of chest pain.  
Specifically, none of the above discussed evidence medically 
demonstrates that the veteran's currently diagnosed heart 
disease is related to his active duty service, to include the 
documented treatment for chest pain.  In fact, the most 
recent VA examination report specifically does not support 
such a proposition.  

The Board notes that attempts were made to locate the alleged 
treatment received by the veteran in service and just 
subsequent to service.  With respect to in-service treatment 
records, the Board notes that records of the veteran's 
alleged hospitalization subsequent to playing football in 
1957 at Carswell AFB could not be located, in all probability 
because they do not exist.  Copies of records from Carswell 
AFB were forwarded to the RO from the National Personnel 
Records Center in St. Louis, Missouri in November 1995; 
however, these records pertained to an admission due to a 
gunshot wound sustained in January 1957.  Any additional 
medical records from Westover or Altus AFB also could not be 
located.

The veteran's testimony that he was hospitalized for a week 
in 1957 after playing football is simply not supported by the 
contemporaneous evidence-specifically the service medical 
records which indicated that he presented on one occasion (in 
October 1957, on an outpatient basis) complaining of pain and 
coughing up blood and that examination at the time was 
essentially negative.  Further, although the veteran's 
medical history, to include treatment for a gunshot wound, 
was listed in the separation examination report, no mention 
of this other alleged admission was noted.  In any event, 
records of this or other alleged periods of hospitalization 
in service would be of dubious relevance, given that, 
according to his separation examination, the veteran was not 
diagnosed as having a heart disorder during service, nor were 
any manifestations of cardiovascular disease noted.  
Likewise, the veteran did not allege that he was diagnosed as 
having a heart disorder during service.

Further, the RO, upon the Board's request, attempted to 
gather records of the veteran's alleged post-service 
treatment for chest pain, to no avail.  As reflected above, 
evidence from Newton-Wellesley and Waltham hospitals was 
associated with the record; however, these records do not 
indicate that the veteran was treated for or diagnosed with 
heart disease, to include hypertension, or even chest pain, 
as was alleged.  In fact, a November 1978 hospital record 
does not mention cardiovascular disease as part of the 
veteran's past history; his adult health was then described 
as "quite good" and system review was stated to be 
negative.  The Board finds that the veteran's testimony 
pertaining to private treatment of cardiovascular disease in 
the immediate post-service period to be not credible and, 
therefore, of no probative value.  Further, the veteran did 
not respond to a June 1998 RO letter requesting that he 
provide details regarding the examination conducted at the 
United Food Corporation.  

In sum, the veteran has presented no medical evidence 
suggesting that his heart disease is related in any way to 
his period of active service, to include his documented 
complaints of chest pain, or that such a disease was 
diagnosed within a year of his separation from service.  The 
veteran has made assertions to the effect that his heart 
disease had its onset in service and is related to the 
complaints of chest pain made during service; however, as 
noted above, his statements are of no probative value without 
supporting medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

In view of the above, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for a heart disorder. 


II.  Left knee gunshot wound

The veteran contends that a disability evaluation higher than 
that initially assigned following the grant of service 
connection for the residuals of a gunshot wound of the left 
knee is warranted. 

A review of the record reflects that service connection was 
established for the residuals of a gunshot wound of the left 
knee by the RO in the currently appealed decision dated in 
July 1992.  This decision was based on a review of the 
veteran's service medical records which reflect that in 
January 1957 he accidentally shot himself in the left knee; 
initially the veteran had reported being accosted by other 
youths and shot by them.  He was hospitalized where the wound 
was cleaned and dressed, and received therapy through 
February 1957.  Although there was effusion in the left knee, 
there was full range of motion and no sensory loss.  Within a 
few days of hospital admission, he was able to ambulate with 
no difficulty.  The service medical records reflect that the 
bullet remained in the knee and did not cause a fracture.  
There was no indication of damage to any of the muscle 
groups.  

Ultimately, in a December 1998 action by the RO, a 20 percent 
evaluation was assigned for this disability, effective 
September 18, 1991, the day the original claim was received.  
See 38 C.F.R. § 3.400. 

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court has also indicated that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  

With respect to this claim, the relevant evidence of record 
consists of VA examination reports and the veteran's 
testimony given during the Travel Board hearings.  During the 
July 1993 hearing, the veteran testified that the bullet 
remained in his left knee and was driven into the patella to 
allow bone to encase it.  He related that he was unable to 
lock the knee, that it ached prior to rain and snow storms, 
that it was unstable, constantly painful, and limited in 
extension.  He also indicated that the knee did not swell.

A VA orthopedic examination was accomplished in November 
1995, the report of which notes the history of the gunshot 
wound to the left knee in 1957.  During this examination, the 
veteran indicated that he had had difficulty ambulating up 
and down stairs the previous few years, and that he has a 
sensation of pressure and pain at the medial aspect of the 
left femur and the knee radiating down toward the ankle.  
Further, he related that he was unable to fully extend the 
knee but could bend it fairly well, and that it occasionally 
gave out on him.  He noted that he was unable to run.  

Physical examination revealed that the veteran walked without 
a limp and was able to extend the left knee fully when he 
stood.  The examiner noted that when the veteran was 
recumbent, he was unable to extend the knee past 15 degrees 
of flexion, and that flexion beyond that point was full.  
There was crepitus on motion located at the patella and some 
pain on ballottement of the patella and some tenderness at 
the distal lateral pole.  The circumference of both knees was 
equal.  A very small entry scar was noted as well as several 
1/2 to 1 inch scars on the sides of the knee where attempts 
were apparently made to remove the bullet.  No residual 
muscle damage was noted.  As a result of this examination, 
the veteran was diagnosed as having a gunshot wound of the 
left knee with questionable retained foreign body and 
questionable chondromalacia of the patella.  

X-rays taken a few days after this examination revealed a 
bullet fragment at the medial femoral condyle and a track 
leading away from the fragment anteromedially almost to the 
surface of the lower end of the femur anteriorly.  A small 
radiopaque fragment was also noted superolateral to the 
patella and the soft tissues.  X-rays also revealed normal 
knee joint space and articular margins.  

During the October 1997 hearing, the veteran testified that 
left knee pain became severe when the weather changed, that 
he was sometimes prescribed medication for the pain, and that 
he occasionally wore a brace.  He stated that his knee 
swelled occasionally, that he was unable to climb stairs, and 
that he could not lock the knee.  

A VA orthopedic examination was accomplished in June 1998, 
the report of which again noted the veteran's history of 
accidentally being shot in 1957.  During the examination, the 
veteran related that he was having increasing difficulty with 
the left knee, which included joint pain in cold, damp 
weather.  

Physical examination revealed a normal gait and posture and a 
.5 x 1 centimeter, nontender, oval skin defect over the 
medial femoral condyle of the left knee, which the veteran 
described as the entrance wound.  There were no bony 
deformities, muscle impairment, or tenderness of the knee, 
and there was no tenderness to palpation of the left lateral 
or medial joint line.  There was tenderness on patella 
compression.  Left knee flexion was limited to 100 degrees 
due to pain, and extension was to 0 degrees.  There was no 
lateral or anteroposterior instability nor was there varus or 
valgus angulation.  As a result of this examination, the 
veteran was diagnosed as having a gunshot injury to the left 
knee in 1957 and left knee pain with limitation of motion.  
X-rays taken just subsequent to this examination revealed no 
changes relative to the X-ray findings made in 1995.  

The veteran has alleged neither treatment for his left knee, 
nor an increase in symptoms since the time of that 
examination.  

Essentially, it is maintained that a disability evaluation 
higher than that initially assigned following the grant of 
service connection for the residuals of a gunshot wound of 
the left knee is warranted.  It is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7. 

The Board notes that currently the veteran's service 
connected residuals of a gunshot wound of the left knee is 
currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 by analogy (see 38 C.F.R. 
§ 4.20), which contemplates malunion of the femur with 
moderate knee disability; a 30 percent evaluation is provided 
for marked disability.  

This disability could also be rated under the diagnostic 
codes pertaining to limitation of motion, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2001).  In order to be eligible 
for a 20 percent disability rating under Diagnostic Code 5260 
or Diagnostic Code 5261, the veteran's left knee flexion 
would have to be limited to 30 degrees or extension limited 
to 15 degrees, respectively; a 30 percent rating under these 
codes is provided when knee flexion is limited to 15 degrees 
or extension is limited to 20 degrees.

In this regard, the Board points out that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities when evaluating 
increased rating claims for orthopedic disabilities.  In the 
case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the Court 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are only 
to be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1998).

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
residuals of the gunshot wound of the left knee.  The 
evidence does not demonstrate that the residuals of a gunshot 
wound are to the extent that the left knee is markedly 
disabled.  As noted, the veteran has complained of knee pain, 
increased with weather changes, as well as instability, and 
has noted that he had difficulty climbing stairs.  These 
complaints, combined with objective findings including a 
normal gait, no tenderness to palpation (other than on 
patella compression), no bony deformities, no instability, 
slight limitation of motion due to pain, and crepitus on 
motion, demonstrate to the Board that the left knee is no 
more than moderately disabling.  Further, as X-rays show some 
involvement of the femur, this service-connected disability 
is appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2001) by analogy. 

The Board considered higher evaluations under the limitation 
of motion codes noted above; however, none of the range of 
motion studies conducted would result in ratings higher than 
20 percent under these codes.  It is pointed out that a 20 
percent evaluation may have been warranted under Diagnostic 
Code 5261 based on extension motion found in November 1995, 
although the veteran was able to fully extend the knee when 
walking during that examination.  Further, flexion motion was 
most recently found to be limited to 100 degrees due to pain, 
so even when considering the dictates of DeLuca, a 
compensable evaluation under Diagnostic Code 5260 would not 
be warranted. 

The Board points out that, as instability of the left knee is 
not currently demonstrated, an evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is not for consideration.  

Finally, the Board notes that a higher evaluation was 
considered under 38 C.F.R. § 4.73, Diagnostic Code 5311, for 
an injury to the Group XI muscles.  The evidence, however, 
clearly shows that the gunshot wound to the left knee was not 
a through and through or deep penetrating wound, and that it 
did not result in a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, sloughing of soft parts, or intermuscular binding 
and scarring, as would be necessary for a 30 percent 
evaluation under this code.  See also 38 C.F.R. § 4.56(d)(4).  
In fact there is no indication in the record of residual 
muscle impairment attributable to this wound.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
residuals of a gunshot wound of the left knee is no more than 
20 percent disabling under the applicable regulation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  The 20 percent 
rating, however, has been in effect since the effective date 
of service connection for the residuals of a gunshot wound of 
the left knee, and at no time has it been medically 
demonstrated that this disorder has warranted any rating 
other than 20 percent.


ORDER

Entitlement to service connection for heart disease is 
denied. 

An increased initial evaluation for the residuals of a 
gunshot wound of the left knee is denied.



			
	ROBERT E. SULLIVAN	D. C. SPICKLER
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals

		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

